         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 1 of 22




1                                                               The Honorable Robert J. Bryan

2

3

4
                          UNITED STATES DISTRICT COURT
5                        WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA
6
     UGOCHUKWU GOODLUCK
7    NWAUZOR, FERNANDO AGUIRRE-                  No. 3:17-cv-05769-RJB
     URBINA, individually and on behalf of all
8    those similarly situated,                   PLAIN TIFFS’ TRIA L BRIEF

9                                 Plaintiffs,

10          v.

11   THE GEO GROUP, INC., a Florida
     corporation,
12
                                 Defendant.
13

14

15

16

17

18

19

20

21

22

23

24
      PLTFS.’ TRIAL BRIEF                          SCH ROETER GOLDMA R K & BENDER
                                                   500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) i                               Phone (206) 622-8000 Fax (206) 682-2305
            Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 2 of 22




1                                                    TABLE OF CONTENTS

2    I.       INTRODUCTION ....................................................................................................1

3    II.      PROCEDURAL HISTORY ......................................................................................1

4    III.     FACTS TO BE PROVED AT TRIAL.......................................................................2

              A.       GEO Owns and Operates the Northwest Detention Center and
5
                       Contracts with ICE to House Civil Immigration Detainees
                       There.............................................................................................................2
6
              B.       ICE Required GEO to “Develop” and “Manage” the Voluntary
7                      Work Program at the NWDC in Accordance with ICE
                       Regulations and State and Local Laws. ..........................................................3
8
              C.       ICE Has Little Involvement with the Day-to-Day Operation of
9                      the VWP, as GEO Alone Hires, Assigns, Trains, Supervises,
                       Pays, and Terminates Detainee Workers. .......................................................3
10
     IV.      ISSUES FOR TRIAL................................................................................................5
11
              A.       GEO Is an “Employer” Under the MWA, and the Class
12                     Members Are Its “Employees.” .....................................................................5

13            B.       To the Extent the Court Relies Upon the Economic Dependence
                       Test, It Should Use the Test as Described in Anfinson, and Not
14                     Becerra. ........................................................................................................6

15                     1.         GEO directly supervises and controls the detainees’
                                  work. .................................................................................................8
16
                       2.         Detainee workers work on GEO’s premises using only
17                                GEO supplies. ....................................................................................8

                       3.         Detainee workers have no opportunity for profit or loss. ....................9
18
                       4.         Working in the VWP requires no pre-existing skill or
19                                initiative. ...........................................................................................9
20                     5.         The working relationship between GEO and the detainee
                                  workers is permanent. ........................................................................9
21
                       6.         Detainee workers are integral to GEO’s operations at
22                                NWDC. ........................................................................................... 10

23            C.       GEO Failed to Pay Its Employees the Minimum Wage for All
                       Hours Worked. ............................................................................................10
24
      PLTFS.’ TRIAL BRIEF                                                      SCH ROETER GOLDMA R K & BENDER
                                                                                500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) ii                                                           Phone (206) 622-8000 Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 3 of 22




1           D.        Neither the Residential nor “Government-Owned Facility”
                      Exemptions Apply to GEO. ......................................................................... 11
2
                      1.         The “Residential Exemption” is inapplicable because
3                                Plaintiffs’ job duties do not require them to sleep or
                                 reside at NWDC. ............................................................................. 11
4
                      2.         The “State-Owned Facility” exemption under the MWA
5                                does not apply to GEO. .................................................................... 12

            E.        Because the MWA Does Not Discriminate Against the Federal
6
                      Government, the Doctrine of Intergovernmental Immunity Does
                      Not Apply. .................................................................................................. 13
7
            F.        Derivative Sovereign Immunity Does Not Bar Plaintiffs’
8                     Claims. ........................................................................................................ 13
9           G.        GEO Cannot Maintain a Claim in Equity for “Offset/Unjust
                      Enrichment” Because GEO Contracted with ICE—and
10                    Received Payment—for the Benefits It Now Seeks to Disgorge
                      from Plaintiffs. ............................................................................................ 13
11
            H.        Jurors Who Demonstrate Actual or Implied Bias Should be
12                    Stricken for Cause. ...................................................................................... 14

13          I.        The Discriminatory Use of Peremptory Challenges in Jury
                      Selection is Strictly Prohibited..................................................................... 15
14
            J.        Relief Sought. .............................................................................................16
15
     V.     CONCLUSION ...................................................................................................... 17
16

17

18

19

20

21

22

23

24
     PLTFS.’ TRIAL BRIEF                                                      SCH ROETER GOLDMA R K & BENDER
                                                                               500 Central Building 810 Third Avenue Seattle, WA 98104
     (3:17-cv-05769-RJB) iii                                                          Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 4 of 22




1                                       I.   INTRODUCTION

2           Defendant The GEO Group, Inc. (“GEO”) owns and operates what was formerly

3    known as the Northwest Detention Center (“NWDC”). It uses civil immigration detainees

4    participating in its Voluntary Work Program (“VWP”), like Plaintiffs Ugochukwu Goodluck

5    Nwauzor and Fernando Aguirre-Urbina, to perform virtually all non-security functions in the

6    facility. GEO pays these detainee workers $1.00 a day for their labor regardless of how many

7    hours they actually work.

8           At trial, the jury will be asked to decide whether GEO employed the detainee workers

9    within the meaning of the Washington Minimum Wage Act, and if so, whether GEO must pay

10   the workers backpay damages for work performed at subminimum wages.

11          So far, GEO has avoided an adverse liability finding by obscuring the factual record

12   and advancing hyper-technical legal arguments, but at trial, Plaintiffs will offer testimony and

13   other evidence demonstrating that GEO undeniably permits detained persons to work and pays

14   them for doing so, thereby forming an employment relationship under Washington law.

15                                II.   PROCEDURAL HISTORY

16          The State and Plaintiffs Nwauzor and Aguirre-Urbina (then Chao Chen) filed separate

17   lawsuits against GEO for its practice of paying detained workers in the VWP $1 per day

18   regardless of the length of time worked on September 20 and 26, 2017, respectively. On May

19   2, 2019, the Defendant filed a Motion to Dismiss, Stay or Consolidate Related Litigation. After

20   oral argument on May 28, 2019, the Court denied the portion of the motions to dismiss or stay,

21   and denied in part and granted in part the motion to consolidate. Specifically, the Court

22   consolidated the liability issues, and denied without prejudice the damages issues. Thus, the

23   liability phase of this trial will be heard jointly, and the damages phase separately.

24
      PLTFS.’ TRIAL BRIEF                                    SCH ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 1                                         Phone (206) 622-8000 Fax (206) 682-2305
            Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 5 of 22




1                             III.   FACTS TO BE PROVED AT TRIAL

2                 A. GEO Owns and Operates the Northwest Detention Center and Contracts
                     with ICE to House Civil Immigration Detainees There.
3
               GEO is a global, for-profit corporation providing correctional, detention, and
4
     community reentry services. In November 2005, GEO acquired the NWDC in Tacoma,
5
     Washington.1 GEO contracts with U.S. Immigration and Customs Enforcement (“ICE”) to
6
     provide detention management services at the NWDC. These include providing the facility
7
     itself, detention officers, management personnel, supervision, and staffing.
8
               Detained persons at NWDC are held in administrative custody as they await
9
     immigration status review by ICE. They are not “resident[s], inmate[s], or patient[s] of a
10
     state, county, or municipal correctional, detention, treatment or rehabilitative institution” as
11
     defined in the Washington Minimum Wage Act, Washington Revised Code §
12
     49.46.010(3)(k). Their detention is not penal or punitive, nor is it to treat mental health or
13
     disability. Their average stay lasts about 85 days but can span years.
14
               In its Contract with ICE, GEO agreed to furnish detention services and bed space for
15
     up to 1,575 men and women through the year 2026 in return for a large sum of money. The
16
     total payment is based on a “bed-day rate” for each detained person at NWDC that includes
17
     GEO’s direct costs, indirect costs, overhead and profit for providing the detention, food
18
     service, and other required services (such as laundry, barbershop, and sanitary facilities) at
19
     NWDC.
20

21
     1
         Nearly two years into this litigation, GEO rebranded the NWDC as the “Northwest ICE
22       Processing Center,” despite the fact that ICE holds no ownership interest in the facility. A
         new name will not hide GEO’s past conduct. Because nearly all of the relevant documents
23       refer to the facility as the NWDC, Plaintiffs will also refer to it by its original name for
         consistency’s sake and to avoid jury confusion.
24
         PLTFS.’ TRIAL BRIEF                                 SCH ROETER GOLDMA R K & BENDER
                                                              500 Central Building 810 Third Avenue Seattle, WA 98104
         (3:17-cv-05769-RJB) 2                                       Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 6 of 22




1               B. ICE Required GEO to “Develop” and “Manage” the Voluntary Work
                   Program at the NWDC in Accordance with ICE Regulations and State and
2                  Local Laws.

3           The Contract requires GEO to perform all services in accordance with ICE’s

4    Performance-Based National Detention Standards (PBNDS). The PBNDS are a set of national

5    detention standards developed by ICE to ensure that all entities with whom it contracts for

6    detention services meet baseline standards for maintaining safe, secure, and humane facilities.

7    The PBNDS do not dictate how the vendor is to perform the work, just the outcomes and results

8    that the government expects.

9           Among other things, GEO’s Contract with ICE requires it to develop and manage a

10   detainee work program in line with the PBNDS and all applicable laws and regulations. Other

11   parts of the Contract amplify this requirement, instructing GEO at least twice more that it must

12   comply with all applicable federal, state, and local laws and standards. If any ambiguities arise,

13   the Contract requires GEO to apply the most stringent standard.

14          Detained persons working within the VWP are paid for their labor. In 2008, the PBNDS

15   set VWP compensation at $1.00 per day. In 2011, ICE changed the standards to require that

16   GEO pay workers at least $1.00 (USD) per day. Despite the change to the PBNDS, GEO rarely

17   exercises its discretion to pay the detainees more than $1.00 per day.

18              C.      ICE Has Little Involvement with the Day-to-Day Operation of the
                        VWP, as GEO Alone Hires, Assigns, Trains, Supervises, Pays, and
19                      Terminates Detainee Workers.

20          GEO’s classification unit manages the VWP at NWDC. ICE is not directly involved in

21   the day-to-day operation of the VWP and plays no role in assigning detainee workers to their

22   individual work assignments. For each of the detainee worker assignments, GEO has created

23   a job description, which includes the job title, work area, duties, hours, special requirements,

24
      PLTFS.’ TRIAL BRIEF                                   SCH ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 3                                         Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 7 of 22




1    and grounds for termination for that position. GEO provides the job descriptions to detainees

2    and allows them to request specific assignments by completing a “kite.”

3           VWP assignments include kitchen and laundry workers, barbers, various janitorial

4    roles, as well as temporary work details. GEO’s classification officers review the kites and

5    make work assignments as they become available, considering detainees’ classification level,

6    attitude, behavior, and ability to perform the job. GEO has discretion over whom to hire within

7    the VWP. Its classification officers create a “roster” or schedule of detainee workers outlining

8    when and where detainee workers are authorized to work.

9           Once hired, GEO provides detainee workers on-the-job training covering all

10   performance aspects of the job assignment as well as all applicable health and safety

11   regulations. Detainee workers with prior skill or experience have no opportunity to earn higher

12   wages, nor can they seek employment or engage in commercial enterprises outside the VWP.

13   GEO also provides all equipment and materials necessary for VWP jobs, including uniforms

14   for the kitchen workers.

15          One of the primary duties of GEO personnel is to direct and supervise the work of

16   detainee workers. ICE plays no direct role in managing or supervising detainee workers.

17   Detainee workers may not deviate from GEO’s direction or training, their specific work duties,

18   work area, or the equipment or supplies provided by GEO. In the case of the kitchen detainee

19   workers, GEO conducts regular hygiene inspections to ensure that the workers comply with all

20   applicable safety standards.

21          GEO may fire VWP workers for unexcused absences from work or unsatisfactory work

22   performance. Detainee workers acknowledge the same by signing GEO’s required “volunteer

23   work program agreement,” which details GEO’s baseline expectations for detainee workers.

24
      PLTFS.’ TRIAL BRIEF                                  SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 4                                        Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 8 of 22




1    The detainee worker job descriptions also list the specific grounds for “termination,” including

2    failure to follow staff instructions and unsatisfactory work performance.

3            At the conclusion of each shift, GEO staff complete a “Daily Detainee Worker Pay

4    Sheet,” in which they evaluate and “affirm” whether the detainee completed the job,

5    maintained a good attitude, and began work on time. A detainee worker who fails to complete

6    their work satisfactorily does not get paid.

7            About 470 detained persons work in the VWP at NWDC each day. In all, the average

8    detainee shift lasts between 1.46 and 1.72 hours. GEO pays the detainee workers the day after

9    their shift through the Keefe Banking System, depositing their pay in their commissary

10   accounts. After GEO pays the detainees, it then seeks reimbursement from ICE for the amounts

11   paid.

12           The work done by the detainee workers is essential to maintaining the NWDC. GEO

13   has no one else to perform the janitorial, barbershop, and laundry services the detainee workers

14   provide. In the kitchen, as many as 33 detainees working on one of three shifts assist in serving

15   over 34,000 meals per week.

16           To summarize, GEO alone hires, assigns, trains, supervises, and terminates detainee

17   workers.

18                                   IV.   ISSUES FOR TRIAL

19           A.     GEO Is an “Employer” Under the MWA, and the Class Members Are Its
                    “Employees.”
20
             The question of whether GEO employed the detainee workers at the NWDC is
21
     answered by the plain language of Washington’s Minimum Wage Act. The MWA defines an
22
     “employee” as “any individual employed by an employer...,” RCW 49.46.010(3), and an
23
     “employer” as any individual or entity “acting directly or indirectly in the interest of an
24
      PLTFS.’ TRIAL BRIEF                                   SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 5                                        Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 9 of 22




1    employer in relation to an employee,” Anfinson v. FedEx Ground Package Sys., Inc., 281 P.3d

2    289, 297 (Wash. 2012) (quoting RCW 49.46.010(4)). To “employ” under the MWA, is “to

3    permit to work.” Id. (quoting RCW 49.46.010(2)). The Washington Supreme Court has held

4    that “[t]aken together, these statutes establish that, under the MWA, an employee includes any

5    individual permitted to work by an employer. This is a broad definition.” Id. (emphasis added).

6    The “liberal construction” of the MWA augurs in favor of coverage for “employee[s].” Id. at

7    299. Indeed the Washington Supreme Court recently explained that the scope of “employee”

8    under the MWA is largely defined by the specific statutory exclusions; a person who is engaged

9    or permitted to work for pay is an employee unless one of the “narrowly” construed exemptions

10   applies. See Rocha v. King County, -- P.3d – (Wash. April 9, 2020) (“Instead of being primarily

11   defined by employments included, the MWA carves out from the definition of “employee”

12   more narrow provisions that operate as exemptions.”) Thus, the jury need only find that GEO

13   permitted Plaintiffs and members of the class to work at NWDC to sustain a liability finding.

14          B.      To the Extent the Court Relies Upon the Economic Dependence Test, It
                    Should Use the Test as Described in Anfinson, and Not Becerra.
15
            If the Court finds that further analysis is necessary, it must look to the “economic
16
     dependence” test. Washington first adopted the test to distinguish an employee from an
17
     independent contractor. Anfinson, 281 P.3d at 302. (“Under the MWA,” the economic
18
     dependence test is “the correct inquiry into whether a worker is an employee covered by the
19
     act or an independent contractor not covered by the act…”). But Washington later adopted a
20
     more extensive multi-factorial test to assess a joint employer relationship. Becerra v. Expert
21
     Janitorial, LLC, 332 P.3d 415, 421 n.7 (Wash. 2014) (“The joint employment test we articulate
22
     today is designed to determine obligations under the minimum wage act and does not otherwise
23
     govern a worker’s employment status or employer’s obligations.”). There is overlap between
24
      PLTFS.’ TRIAL BRIEF                                  SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 6                                       Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 10 of 22




1    the Washington Supreme Court’s formulation of the economic dependence test in Anfinson

2    and Becerra, but there are differences, too, as Becerra identified an additional seven factors

3    when a joint-employer relationship is the question. Compare Anfinson, 281 P.3d at 298-301

4    with Becerra, 332 P.3d at 420-22; see also Wash. Pattern Jury Instr. Civ. WPI 330.90 (7th ed.)

5    (Employee Versus Independent Contractor pattern jury instruction identifying six factors and

6    citing Anfinson); Wash. Pattern Jury Instr. Civ. WPI 330.91 (7th ed.) (Joint Employer Status

7    pattern jury instruction identifying 13 factors and citing Becerra).

8           Neither test is a perfect fit here as no one argues the existence of a joint-employer

9    relationship, and whether the detainee workers are “in business for [themselves]”—the central

10   question under the economic realities test—misses the point for people in civil detention. See

11   Anfinson, 281 P.3d at 299 (“The relevant inquiry is ‘whether, as a matter of economic reality,

12   the worker is economically dependent upon the alleged employer or is instead in business for

13   himself.’”).

14          But if the Court must choose between the two formulations, this case is more akin to

15   Anfinson, in which the Washington Supreme Court utilized the test to determine whether

16   workers were employees, than to Becerra in which the Court developed a test to determine

17   whether workers had two employers.

18          Accordingly, the Court should use the “economic-dependence test” as described in

19   Anfinson to determine employee status here. Plaintiffs propose using only some of the Anfinson

20   factors, however, because the remaining elements, which might be relevant to distinguishing

21   independent contractors from statutory employees, are not relevant to the determination of the

22   employee-employer relationship in this case and would therefore only serve to confuse the

23

24
      PLTFS.’ TRIAL BRIEF                                   SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 7                                        Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 11 of 22




1    jury. Plaintiffs propose the following inquiry on their proposed alternative jury instruction

2    (Dkt. 298-1 at 56-57):

3        1. GEO has the right to control and does control the work of the detainee workers;

4        2. GEO provides the equipment or materials required for the detainee workers’ jobs;

5        3. The detainee workers could not affect their opportunity for profit or loss depending on

6            their managerial skill and initiative;

7        4. The detainee workers render a service that is an integral part of GEO’s business.

8    See Wash. Pattern Jury Instr. Civ. WPI 330.90 (7th ed.), Employee Versus Independent

9    Contractor (Minimum Wage Act) (citing Anfinson). This list of factors is nonexclusive, and no

10   single factor is dispositive. Id. All of the factors are satisfied here.

11                   1.       GEO directly supervises and controls the detainees’ work.

12           Under its Contract with ICE, GEO is charged with developing and managing a detainee

13   work program. And while the program must adhere to ICE standards—as well as local and

14   State laws—GEO carries out the day-to-day work of the operation. GEO creates the job

15   descriptions for the detainee worker positions, evaluates whether detainee workers are suitable

16   for a given job, approves shift locations and length, trains detainee workers, manages and

17   directs the work, evaluates whether the work has been performed satisfactorily, signs off on

18   the completion of the work, “removes” or “terminates” bad workers, and handles all aspects of

19   payroll. GEO’s control is absolute, and to argue otherwise is to argue that GEO does not run a

20   secure detention facility. There is no genuine dispute on this point.

21                   2.       Detainee workers work on GEO’s premises using only GEO
                              supplies.
22
             Members of the class work at NWDC exclusively, and not offsite, using only GEO
23
     supplies and equipment. GEO’s investment in the “equipment and facilities” directly reflects
24
      PLTFS.’ TRIAL BRIEF                                      SCH ROETER GOLDMA R K & BENDER
                                                               500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 8                                           Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 12 of 22




1    the Class Members’ economic dependence on GEO as the entity that furnishes the supplies,

2    equipment, and place where the work is performed. See Torres-Lopez v. May, 111 F.3d 633,

3    640-41 (9th Cir. 1997). This factor is undisputed.

4                   3.      Detainee workers have no opportunity for profit or loss.

5           GEO caps detainee worker pay at $1 per day, and, as captured perfectly by one of

6    GEO’s former sergeants at deposition, Class Members have zero opportunity for profit or loss

7    depending on their skill and experience. This factor is undisputed as well.

8                   4.      Working in the VWP requires no pre-existing skill or initiative.

9           While many detainee workers were skilled laborers outside NWDC, the general

10   janitorial, kitchen, and laundry work performed in the VWP requires no pre-existing skill or

11   initiative. Instead, GEO provides on-the-job training to all those who want to work. There is

12   no dispute over this factor.

13                  5.      The working relationship between GEO and the detainee workers
                            is permanent.
14
            Satisfying the permanency inquiry does not mean that detainee workers must do the
15
     same job exclusively at NWDC or even that they participate in the worker program through
16
     the duration of their detention. Rather permanency is found when the relationship is such that
17
     workers “do not transfer from one [employer] to another as particular jobs are offered to them.”
18
     Donovan v. Sureway Cleaners, 656 F.2d 1368, 1372 (9th Cir. 1981) (finding permanency of
19
     the relationship between employer and dry-cleaning agents because agents did not generally
20
     offer their services to different employers).
21
            Here, GEO has operated the VWP at NWDC for the entirety of the class period (2014
22
     to present), and approximately 470 detainee workers take part in the program daily. The
23
     working relationship between GEO and the detainee workers will last as long as GEO operates
24
      PLTFS.’ TRIAL BRIEF                                  SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 9                                        Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 13 of 22




1    the VWP and so long as detainee workers are permitted to work and continue to work for the

2    program. Moreover, it is generally anticipated that an individual detainee assigned to a

3    particular work detail will continue to perform that job indefinitely; detainees are not simply

4    assigned to jobs spontaneously from one day to the next. This factor is satisfied.

5                    6.      Detainee workers are integral to GEO’s operations at NWDC.

6            GEO acknowledges that detainee workers make an “important contribution” to

7    maintaining and operating NWDC. Each day, hundreds of workers cook, clean, and do laundry

8    at NWDC to keep the facility running. For example, GEO employs two (maybe three) janitors

9    that clean the non-secured areas of the facility, but the pods—where the detainees live—the

10   kitchen, the laundry room, recreational areas, barbershop, and hallways in the 1,500-bed

11   facility are cleaned exclusively by detainee workers. If detainee labor were removed from the

12   equation—say in the event of a prolonged worker stoppage—GEO would need to authorize

13   overtime for its existing workforce, bring in outside personnel, hire third-party vendors, or all

14   of the above. This factor is satisfied as well.

15           Finally, from the larger standpoint of economic dependence, it is worth reiterating that

16   working in the VWP is the only way detainees can earn money to buy supplemental toiletries

17   and food from the commissary, pay for telephone calls, or do anything else that requires money.

18   Indeed, detainees are specifically prohibited from undertaking any other commercial activity

19   or operating any side businesses. While their basic necessities of food and shelter might already

20   be met, their ability for any other economic gain is solely through the GEO-run VWP.

21           C.      GEO Failed to Pay Its Employees the Minimum Wage for All Hours
                     Worked.
22
             GEO does not contest that it paid all of the detainee workers $1 per day, regardless of
23
     the length of their shift.
24
      PLTFS.’ TRIAL BRIEF                                   SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 10                                       Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 14 of 22




1           D.      Neither the Residential nor “Government-Owned Facility” Exemptions
                    Apply to GEO.
2
            For its part, GEO will likely continue to insist that exemptions from the MWA shield
3
     it from liability. But exemptions to the MWA are narrowly construed and applied only to
4
     situations that are “plainly and unmistakably consistent with the terms and spirit of the
5
     legislation.” Rocha v. King County, -- P.3d – (citing Drinkwitz v. Alliant Techsystems, Inc.,
6
     996 P.2d 582, 587 (Wash. 2000)); see Tift v. Prof’l Nursing Servs., Inc., 886 P.2d 1158, 1161
7
     (Wash. Ct. App. 1995) (“Exclusions pertaining to MWA coverage should be construed strictly
8
     in favor of the employees so as not to defeat the broad objectives for which the act was
9
     passed.”). “[T]he employer bears the burden of proving this ‘exempt’ status.” Drinkwitz, 996
10
     P.2d at 587.
11
            Here, GEO argues in favor of two exemptions. Both are inapposite.
12
                    1.      The “Residential Exemption” is inapplicable because Plaintiffs’ job
13                          duties do not require them to sleep or reside at NWDC.

14          GEO’s claim to the residential exemption fails. The inquiry stops and starts with the

15   plain language of the exemption:

16          “Employee” … shall not include:
            …
17
            (j) Any individual whose duties require that he or she reside or sleep at the
18          place of his or her employment or who otherwise spends a substantial
            portion of his or her work time subject to call, and not engaged in the
19          performance of active duties.

20   RCW 49.46.010(3)(j) (emphasis added); see Lake v. Woodcreek Homeowners Ass’n, 243

21   P.3d 1283, 1288 (Wash. 2010) (“If the statute is unambiguous after a review of the plain

22   meaning, the court’s inquiry is at an end.”).

23

24
      PLTFS.’ TRIAL BRIEF                                  SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 11                                      Phone (206) 622-8000 Fax (206) 682-2305
           Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 15 of 22




1              As this Court previously held, the residential exemption is met only for individuals

2    whose “’duties require that he or she reside or sleep at the place of his or her employment’”

3    or “who otherwise spends a substantial portion of his or her work time subject to call, and not

4    engaged in the performance of active duties.” Dkt. 280 (Order on Cross Motions for Summ.

5    J.) at 12. GEO has adduced no facts indicating that either prong of this exception is met.2

6              At trial, Plaintiffs will prove that their job duties within the VWP do not require them

7    to spend the night at NWDC. Indeed, cooking, cleaning, laundry, and working in the

8    barbershop are not 24/7 affairs requiring workers to live on site. And as the State of

9    Washington argues in its separate action against GEO, all of the jobs performed by detainee

10   workers could be and in some cases are performed by Tacoma residents living outside the

11   facility. Plaintiffs and members of the class came to “reside” at NWDC only by virtue of

12   their uncertain immigration status and the circumstances of their civil detention, not because

13   their labor was needed on-demand to maintain the facility.

14                    2.      The “State-Owned Facility” exemption under the MWA does not
                              apply to GEO.
15
               GEO has repeatedly argued that Plaintiffs are excepted from employee status under the
16
     MWA as “resident[s], inmate[s], or patient[s] of a state, county, or municipal correctional,
17
     detention, treatment or rehabilitative institution.” RCW 49.46.010(3)(k). But as this Court has
18
     previously ruled, “[t]he word ‘state’ is followed by ‘county, or municipal’ indicating that the
19
     word state means Washington State.” Dkt. 280 at 13. There is no factual scenario in which
20
     GEO can prove that the detainee workers are residents of a Washington State run facility.
21

22   2
         See Washington Department of Labor & Industries, Minimum Wage Act Applicability,
         ES.A.1 (Jul. 15, 2014) at 6(j), p. 5, available at https://lni.wa.gov/workers-
23       rights/_docs/esa1.pdf (last visited on Mar. 16, 2020) (“Merely residing or sleeping at the
         place of employment does not exempt individuals from the Minimum Wage Act.”).
24
         PLTFS.’ TRIAL BRIEF                                  SCH ROETER GOLDMA R K & BENDER
                                                              500 Central Building 810 Third Avenue Seattle, WA 98104
         (3:17-cv-05769-RJB) 12                                      Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 16 of 22




1    Accordingly, the exemption is not met, and the issue should not go before the jury because of

2    the outsized risk of juror confusion.

3            E.     Because the MWA Does Not Discriminate Against the Federal
                    Government, the Doctrine of Intergovernmental Immunity Does Not
4                   Apply.

5            GEO alleges the MWA discriminates against the Federal Government and GEO by

6    extension, but GEO offers only inapt comparisons in support of its claim. At trial, Plaintiffs

7    will prove that Washington State contractors—the proper comparator to GEO as a for-profit

8    government contractor—are held to the same standard the State of Washington and Plaintiffs

9    seek to enforce here.

10           F.     Derivative Sovereign Immunity Does Not Bar Plaintiffs’ Claims.

11           “Government contractors obtain certain immunity in connection with work which they

12   do pursuant to their contractual undertakings with the United States,” but immunity is not

13   absolute and will not attach where a contractor’s discretionary actions creates the contested

14   issue. Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016). GEO has not—and cannot—

15   show that it was directed by the government to pay participants in the VWP $1 per day. Rather,

16   GEO elected to pay $1 per day, knowing it had discretion to pay more. In fact, evidence at trial

17   will demonstrate that GEO has already admitted as much, and that GEO has paid workers more

18   in the past.

19           G.     GEO Cannot Maintain a Claim in Equity for “Offset/Unjust Enrichment”
                    Because GEO Contracted with ICE—and Received Payment—for the
20                  Benefits It Now Seeks to Disgorge from Plaintiffs.

             GEO also argues that because it provides basic necessities to all detainees housed at
21
     NWDC, it is entitled to an offset of costs incurred caring for Class Members and operating the
22
     VWP. But GEO does not provide these basic necessities out of a sense of altruism or with an
23

24
      PLTFS.’ TRIAL BRIEF                                  SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 13                                       Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 17 of 22




1    expectation of recouping its costs from the detainees—it is paid handsomely by ICE to do so

2    as part of a gargantuan contract that is “inclusive of [GEO’s] direct costs, indirect costs,

3    overhead and profit necessary to provide the detention and food service” to detained persons

4    at NWDC. GEO-ICE Contract, at 46.

5           There is no evidence that GEO entered the Contract with ICE expecting remuneration

6    of any kind from the detainees for room and board. Indeed, most detainees at NWDC receive

7    exactly the same detention, food, and other services required by GEO’s Contract with ICE

8    without ever participating in the VWP. Thus, in balancing the equities, GEO’s counterclaim

9    and affirmative defense for restitution of the basic necessities provided to Class Members and

10   other civil immigration detainees fails.

11          H.      Jurors Who Demonstrate Actual or Implied Bias Should be Stricken for
                    Cause.
12
            Given the subject matter of this case, the risk of bias amongst the potential jurors is
13
     high. The Plaintiffs ask the Court to give the parties some leeway in exploring challenges for
14
     cause in order to obtain a panel able to hear the evidence free of emotion and preconceived
15
     notions. “One touchstone of a fair trial is an impartial trier of fact--‘a jury capable and
16
     willing to decide the case solely on the evidence before it.’” McDonough Power Equipment,
17
     Inc. v. Greenwood, 464 U.S. 548, 554 (1984) (quoting Smith v. Phillips, 455 U.S. 209, 217
18
     (1982)). “The principal purpose of voir dire is to probe each prospective juror's state of mind
19
     to enable the trial judge to determine actual bias and to allow counsel to assess suspected bias
20
     or prejudice.” Darbin v. Nourse, 664 F.2d 1109, 1113 (9th Cir. 1981). “Challenges for cause
21
     are the means by which partial or biased jurors should be eliminated. To disqualify a juror for
22
     cause requires a showing of either actual or implied bias--‘that is ... bias in fact or bias
23

24
      PLTFS.’ TRIAL BRIEF                                    SCH ROETER GOLDMA R K & BENDER
                                                              500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 14                                         Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 18 of 22




1    conclusively presumed as a matter of law.’” United States v. Gonzalez, 214 F.3d 1109, 1111

2    (9th Cir. 2000) (quoting 47 Am.Jur.2d Jury § 266 (1995)).

3           A thorough discussion of actual and implied bias can be found in United States v.

4    Gonzalez, supra. In that case, the Ninth Circuit defines actual bias as “the existence of a state

5    of mind that leads to an inference that the person will not act with entire impartiality.” Id., at

6    1112 (quoting United States v. Torres, 128 F.3d 38, 43 (2nd Cir. 1997)). Implied bias, on the

7    other hand, exists when “an average person in the position of the juror in controversy would

8    be prejudiced.” United States v. Gonzalez, at 1112 (quoting United States v. Cerrato-Reyes,

9    176 F.3d 1253, 1260-61 (10th Cir. 1999)). That prejudice is presumed when the relationship

10   between the potential juror and an aspect of the case makes it highly unlikely that an average

11   person could remain impartial. United States v. Gonzalez, at 1112. Put differently, the

12   relevant question in determining bias is whether there is an inherent “potential for substantial

13   emotional involvement, adversely affecting impartiality.” Id. (quoting United States v.

14   Plache, 913 F.2d 1375, 1378 (9th Cir. 1990)). It is an abuse of discretion for the district court

15   to refuse to probe the jury adequately for bias or prejudice about material matters on request

16   of counsel. Darbin v. Nourse, at 1114 (citing United States v. Baldwin, 607 F.2d 1295, 1297

17   (9th Cir. 1979).

18          I.      The Discriminatory Use of Peremptory Challenges in Jury Selection is
                    Strictly Prohibited.
19
            The parties may not exercise their peremptory challenges in a manner that
20
     discriminates on the basis of race, gender, or sexual orientation. In Batson v. Kentucky, 476
21
     U.S. 79, 86 (1986), the Supreme Court found the exclusion of members of a criminal
22
     defendant’s race from sitting on a jury to violate the Equal Protection Clause of the
23
     Fourteenth Amendment. Batson has since been extended to gender and sexual orientation.
24
      PLTFS.’ TRIAL BRIEF                                    SCH ROETER GOLDMA R K & BENDER
                                                              500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 15                                         Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 19 of 22




1    See J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 128 (1994); SmithKline Beecham Corp. v.

2    Abbott Labs., 740 F.3d 471, 476 (9th Cir. 2014). “[W]hether the trial is criminal or civil,

3    potential jurors, as well as litigants, have an equal protection right to jury selection

4    procedures that are free from state-sponsored group stereotypes rooted in, and reflective of,

5    historical prejudice.” J.E.B. v. Alabama ex rel. T.B., at 128.

6           In order to analyze whether a peremptory strike violates Batson, a three-part inquiry

7    is conducted. “First, the party challenging the peremptory strike must establish a prima facie

8    case of intentional discrimination. Second, the striking party must give a nondiscriminatory

9    reason for the strike. Finally, the court determines, on the basis of the record, whether the

10   party raising the challenge has shown purposeful discrimination.” SmithKline Beecham Corp.

11   v. Abbott Labs., at 476 (citing Kesser v. Cambra, 465 F.3d 351, 359 (9th Cir.2006)).

12          J.      Relief Sought.

13          Plaintiffs are entitled to backpay for hours already worked for subminimum wages.

14   Plaintiffs’ expert witness on damages, Jeffrey Munson, Ph.D., analyzed the monthly bills

15   submitted by GEO to ICE for reimbursement of the wages GEO paid the detainee workers

16   from September 26, 2014 through April 10, 2020, the average number of hours worked by the

17   detainee workers as determined by Michael Heye, one of GEO’s classifications officers, and

18   the corresponding minimum wage for the dates the detainees worked.

19          Subsequently, Dr. Munson analyzed daily Keefe Banking data indicating individual

20   payments to detainee workers that GEO belatedly produced, applied assumptions regarding

21   the average number of hours worked in different job assignments derived from Mr. Heye and

22   the testimony of other GEO officers and staff, and concluded that detainee workers were

23   underpaid in the amount in the amount of $12,428,341.41.

24
      PLTFS.’ TRIAL BRIEF                                    SCH ROETER GOLDMA R K & BENDER
                                                              500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 16                                         Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 20 of 22




1           Plaintiffs also seek attorneys’ fees and costs under RCW 49.46.090 and RCW

2    49.48.030.

3                                      V.    CONCLUSION

4           GEO’s payment of $1 per day to the detainees who worked in the VWP will establish

5    in the minds of the jurors that, more likely than not, GEO violated Washington’s Minimum

6    Wage Act. Mr. Nwauzor and Mr. Aguirre-Urbina value the opportunity to appear before the

7    Court on behalf of the Class, to have the evidence fairly evaluated and appropriately

8    admitted, and to have a just outcome reached by a jury of their community.

9           RESPECTFULLY SUBMITTED this 29th day of April, 2020.

10                                               SCHROETER GOLDMARK & BENDER

11                                               s/ Jamal N. Whitehead
                                                 Adam J. Berger, WSBA #20714
12                                               Lindsay L. Halm, WSBA #37141
                                                 Jamal N. Whitehead, WSBA #39818
13                                               Rebecca J. Roe, WSBA #7560
                                                 810 Third Avenue, Suite 500
                                                 Seattle, WA 98104
14
                                                 Tel: (206) 622-8000
                                                 berger@sgb-law.com
15                                               halm@sgb-law.com
                                                 whitehead@sgb-law.com
16                                               roe@sgb-law.com

17                                               THE LAW OFFICE OF
                                                 R. ANDREW FREE
18                                               R. Andrew Free (Pro Hac Vice)
                                                 P.O. Box 90568
19                                               Nashville, TN 37209
                                                 Tel: (844) 321-3221
20                                               andrew@immigrantcivilrights.com

21                                               OPEN SKY LAW, PLLC
                                                 Devin T. Theriot-Orr, WSBA # 33995
                                                 20415 – 72nd Avenue S, Suite 110
22
                                                 Kent, WA 98032
                                                 Tel: (206) 962-5052
23                                               devin@opensky.law
24
      PLTFS.’ TRIAL BRIEF                                 SCH ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 17                                      Phone (206) 622-8000 Fax (206) 682-2305
       Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 21 of 22




1

2                                     MENTER IMMIGRATION LAW, PLLC
                                      Meena Menter, WSBA # 31870
3                                     8201 – 164th Avenue NE, Suite 200
                                      Redmond, WA 98052
                                      Tel: (206) 419-7332
4                                     meena@meenamenter.com
5                                     Class Counsel
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     PLTFS.’ TRIAL BRIEF                      SCH ROETER GOLDMA R K & BENDER
                                               500 Central Building 810 Third Avenue Seattle, WA 98104
     (3:17-cv-05769-RJB) 18                           Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 301 Filed 04/29/20 Page 22 of 22




1                                   CERTIFICATE OF SERVICE

2            I hereby certify that on April 29, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to
3    the following:

4     Devin T. Theriot-Orr                         R. Andrew Free
      OPEN SKY LAW, PLLC                           THE LAW OFFICE OF R. ANDREW FREE
5     20415 – 72nd Avenue South, Suite 110         PO Box 90568
      Kent, WA 98032                               Nashville, TN 37209
6     devin@opensky.law                            andrew@immigrantcivilrights.com
      Attorney for Plaintiff                       Attorney for Plaintiff
7

8     Meena Menter                                 Joan K. Mell
      MENTER IMMIGRATION LAW PLLC                  III BRANCHES LAW, PLLC
9     8201 – 164th Avenue NE, Suite 200            1019 Regents Boulevard, Suite 204
      Redmond, WA 98052                            Fircrest, WA 98466
10    meena@meenamenter.com                        joan@3ebrancheslaw.com
      Attorney for Plaintiff                       Attorney for Defendant
11
      Colin L. Barnacle
12    Ashley E. Calhoun
      Christopher J. Eby
13    Adrienne Scheffey
      AKERMAN LLP
14    1900 Sixteenth Street, Suite 1700
      Denver, CO 80202
15    colin.barnacle@akerman.com
      ashley.calhoun@akerman.com
16    christopher.eby@akerman.com
      adrienne.scheffey@akerman.com
17    Attorneys for Defendant
18
            DATED at Seattle, Washington this 29th day of April, 2020.
19

20                                                     s/ Virginia Mendoza
                                                       VIRGINIA MENDOZA, Legal Assistant
21
                                                       Schroeter Goldmark & Bender
                                                       810 Third Avenue, Suite 500
22
                                                       Seattle, WA 98104
                                                       Tel: (206) 622-8000
23
                                                       mendoza@sgb-law.com
24
      PLTFS.’ TRIAL BRIEF                                   SCH ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
      (3:17-cv-05769-RJB) 19                                       Phone (206) 622-8000 Fax (206) 682-2305
